Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 in light of Eshel et al, US 20060212453 A1 (Sep. 21, 2006), in further light of Jernigan, IV et al, US 8949614 B1 (Feb. 3, 2015). All dependent claims incorporate the rejections of the claims on which they depend. 

As to claim 1:
Eschel discloses:
A method for storing data, the method comprising: 
receiving, from a client and by a node, a commit request associated with a first datum; (Eshel: figure 1; paragraphs 31-33,  “Each of clients 80 may represent an application such as, for example, a database management system, accessing data that is stored on the storage device 50. ”)
sending, in response to the commit request, a second commit request to a second node, wherein the second node comprises the first datum;  (Eshel: paragraph 77, “clients 80 
can write data to the clustered servers 45 without requiring the clustered 
servers 45 to commit data to stable storage”) 
after sending the second commit request, receiving a first cookie from the second node; (Eschel: paragraph 77, “The verifier is a cookie, included in write and commit responses sent to the client 1, 65, that the client 1, 65, can use to determine if the server 1, 30, has changed state”) 

in response to the first determination, updating a master verifier cookie on the node to obtain an updated master verifier cookie; and (Eschel: paragraph 77-79, , “For example, consider the scenario where the client 1, 65, sends an asynchronous write to one of the clustered servers 45 such as the server 1, 30.  The server 1, 30, fails before committing the write to persistent store.  Now consider that the client 1, 65, is failed over to another of the clustered servers 45 that happens to have the same verifier as the failed server, the server 1, 30.  In this situation, the client 1, 65, may issue a commit to the new server and receive a successful response even when the data written to the server 1, 30, was actually lost”)”)
sending the updated master verifier cookie to the client. (Eschel: paragraph 77-79, for each write or commit request, the server provides the client with a verifier cookie, which would be the updated verifier cookie after the server is rebooted)

Eschel does not explicitly disclose, but Jernigan in an analogous art discloses:
making a first determination that the first cookie does not match a second cookie stored in a node cookie hash table, wherein the second cookie is associated with the second node (Jernigan: col. 24, lines 7-25; col. 26, lines 16-29, discloses that the second cookie is stored in a node cookie hash table) 

Eschel is directed to a system of using cookies as part of a commit process among nodes as part of a commit authentication system, but does not teach the use of a hash table as part of the authentication process. Before the effective filing date of the claimed invention, a person would combine the commit system of Eschel with the hash table of Jernigan for a predictable results of creating improved efficiency in the lookup of cookies, improving the performance of the invention. 

As to claim 2:
The method of claim 1, further comprising: prior to receiving the commit request: 
receiving, from the client and by the node, a write request associated with the first datum; (Eschel: paragraph 77, “Once one of clients 80 (i.e., the client 1, 65) completes the 
asynchronous write operations, it issues a commit request to direct the server 
(i.e., the server 1, 30) to flush data to stable storage”)
sending, in response to the write request, a second write request to the second node; (Eschel: paragraph 77, “Upon receiving a write or commit request, the server 1, 30, provides the client 1, 65, with a number, called the verifier, which the client 1, 65, may present to the server 1, 30, upon subsequent write or commit operations”)
after sending the second write request, receiving the second cookie from the second node; (Eschel: paragraph 77, “The verifier is a cookie, included in write and commit responses sent to the client”)
storing the second cookie in the node cookie hash table; and  (Jernigan: col. 24, lines 7-25; col. 26, lines 16-29, discloses that the second cookie is stored in a node cookie hash table) 
sending the master verifier cookie to the client. (Eschel: paragraph 77-79, for each write or commit request, the server provides the client with a verifier cookie, which would be the updated verifier cookie after the server is rebooted)

As to claim 3:
The method of claim 1, further comprising:   prior to sending the second commit request to the second node, making a second determination that the first datum is stored on the second node. (Eschel: paragraph 77-80, disclosing a method of making a second determination based on a scenario where a write had failed)

As to claim 4:
The method of claim 1, wherein updating the master verifier cookie on the node to obtain the updated master verifier cookie comprises using a current time of the node when the updating is initiated. (Eschel: paragraph 79, “In one embodiment, the start time of each of the clustered servers 45 is used as the verifier.  Clocks among the clustered servers 45 are kept synchronized and are always started sequentially to ensure that all of the clustered servers 45 maintain a different verifier at all times.”) 

As to claim 5:
The method of claim 2, further comprising: generating the first cookie after the second node is rebooted. (Eschel: paragraph 55, “notifies those clients 80 about the reboot or restart of the server 1, 30.  At that time, the server 1, 30, enters the grace period in which all new lock requests are rejected or delayed; only reclaim lock requests are 
honored during the grace period.  Clients 80 that are holding locks at the 
reboot server are notified through the protocol of the network status monitor 
315 and urged to reclaim their previous locks during the grace period of the 
server 1”) 

As to claim 6:
The method of claim 5, wherein the second node is rebooted after the second cookie is sent to the node and before the second commit request is received by the second node. (Eschel: paragraph 74, “After one of the clustered servers 45 crashes and reboots, the mount list enables the failed server to remember file systems mounted by each of clients 80 previously.”; paragraph 75, “once one of clients 80 (i.e., the client 1, 65) completes the asynchronous write operations, it issues a commit request to direct the server 
(i.e., the server 1, 30) to flush data to stable storage.”) 

As to claim 7:
The method of claim 5, wherein the first cookie is generated using a timestamp corresponding to when the second node is rebooted.   (Eschel: paragraph 79, “In one embodiment, the start time of each of the clustered servers 45 is used as the verifier.  Clocks among the clustered servers 45 are kept synchronized and are always started sequentially to ensure that all of the clustered servers 45 maintain a different verifier at all times.”)

As to claim 8:
The method of claim 1, wherein the client is a file system client and wherein a file system server on the node receives the commit request (Eschel: paragraphs 76-77. “synchronous writes in which clients 80 can write data to the clustered servers”; paragraph 78, “client 1, 65, is failed over to another of the clustered servers 45 that happens to have the same verifier as the failed server, the server”)

As to claim 9:
The method of claim 8, wherein the file system server is a Network File System (NFS) Server and the file system client is a NFS client. (Eschel: paragraph 33, disclosing the NFS environment)

Claims 10-20 are directed to the parallel matter as those claims listed above, albeit in different statutory classes, and are likewise rejected for parallel reasons to those noted above.

Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 

Tuesday, January 18, 2022
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157